United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-1561
                      ___________________________

                           Terra International, Inc.

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

        Tommy F. Robinson; Jeffrey W. Robinson; Greg T. Robinson;
          individually and as partners of Ag Pro Farm Partnership

                   lllllllllllllllllllll Defendants - Appellants

    Fred Chambers, individually and as partner of Ag Pro Farm Partnership

                          lllllllllllllllllllll Defendant
                                  ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Little Rock
                               ____________

                         Submitted: January 12, 2015
                            Filed: March 9, 2015
                               [Unpublished]
                               ____________

Before RILEY, Chief Judge, COLLOTON and KELLY, Circuit Judges.
                              ____________
PER CURIAM.

      In this diversity case, see 28 U.S.C. § 1332(a)(1), Tommy F. Robinson, Jeffrey
W. Robinson, and Greg T. Robinson, individually and as partners of Ag Pro Farm
Partnership (Robinsons), appeal an order of the district court1 reviving a 2003
judgment against them and extending the judgment lien ten years. The Robinsons
primarily challenge the district court’s application of Arkansas law, arguing (1) they
did not receive the “panoply of protections” required by Ark. Code Ann. § 16-65-501,
including notice and the opportunity to respond; (2) the request to revive the
judgment was untimely; and (3) the district court therefore “had no authority to bind
the parties.”2 Upon careful de novo review of the issues properly raised on appeal,
see Salve Regina Coll. v. Russell, 499 U.S. 225, 231 (1991) (standard of review), we
see no basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
      2
        We decline to consider the constitutional due process and procedural real-
party-in-interest claims the Robinsons raised for the first time on appeal. See Stone
v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (explaining we generally do not consider
issues “not presented in the district court” and “advanced for the first time on
appeal”); United HealthCare Corp. v. Am. Trade Ins. Co., 88 F.3d 563, 569 (8th Cir.
1996) (concluding a defendant “waived his real party in interest defense” under
Federal Rule of Civil Procedure 17(a) “by failing to raise it in a timely fashion” in the
trial court).

                                          -2-